Title: From Benjamin Franklin to Joshua Johnson, 22 June 1780
From: Franklin, Benjamin
To: Johnson, Joshua


Sir
Passy, June 22. 1780.
I duly received the Honour of your Letter acquainting me with your Acceptance of the Trust you were appointed to by Congress, and your Readiness to enter upon the Execution of it. I have delayed hitherto requesting your coming to Paris for that Purpose, because Mr. Deane, who had the Chief Management of all the Mercantile affairs, and whose Presence as well as Papers might be necessary to explain those transactions, has been long daily expected here, having written to me in December last from Virginia, that he was there in his Way to france, was to sail in the fendant, a French Man of war for Martinique, and thence take a passage hither. We have heard some time of the arrival of the Fendant at that Island, but I hear nothing of Mr. Deane. When I reflect on my time of Life I grow more impatient to have those Accounts settled: If therefore M. Deane Should not arrive in the Course of a Month, I must then desire you would come up, bring with you if you can, a good Clerk that is an Accountant, to copy &c. and let us do the Business together as well as we can.
On the Receipt of the Act of assembly from Maryland relating to their money in England, I wrote to the Commissioners there, sent them the Original Act after taking a Copy, and desired their immediate Answer whether they would execute the Trust, as something was required of me to be done in case of their Refusal. I have but just learnt by a Letter from Mr. Russel, that mine got to hand. He wrote me of the 13th. Instant, that Mr. Hanbury being at bath for his Health, he had written to him desiring to see him in town to answer my Letter; that the Answer dated the 10th Current, was, he should certainly be in town in a Month or sooner; and Mr. Russell adds, when he comes you may depend on our Answer.
I have the honour to be, Sir.
Mr. Johnson.
